Citation Nr: 0940830	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-21 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to August 
1984 and from May 1985 to January 1993.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

The clinical signs and manifestations of the Veteran's PTSD 
are characterized by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
depressed mood, anxiety, irritability, nightmares, frequent 
(more than once a week) panic attacks, chronic sleep 
impairment, memory loss, and difficulty in establishing and 
maintaining effective work and social relationships, but the 
Veteran's PTSD is not characterized by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no more, 
for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 
(2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2009), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a November 2002 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims and the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence. 

Concerning the disability rating element, service connection 
for PTSD has been established and an initial rating has been 
assigned for this condition.  Since the Veteran has been 
awarded the benefit sought, his claim has been substantiated 
and VCAA notice is no longer required as to this matter.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490- 491 (2006).  
Also, after awarding the Veteran service connection for PTSD, 
he filed a Notice of Disagreement (NOD) contesting the 
(downstream) initial rating determination.  38 C.F.R. § 
3.159(b)(3)(i) (2009) (prescribing that VA has no duty to 
provide section 5103 notice upon receipt of a notice of 
disagreement).  The RO furnished the Veteran a Statement of 
the Case (SOC) in May 2007 that addressed the initial rating 
assigned, included notice of the criteria for a higher rating 
for that condition, and provided the Veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the Veteran has done by perfecting his 
appeal in July 2007. 38 U.S.C.A. §§ 5103A, 5104(a), 7105.  
Under these circumstances, VA fulfilled its obligation to 
advise and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. (2007).

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, private 
treatment records, VA medical examination results, and 
statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The Veteran's service connection PTSD is rated in accordance 
with the General Rating Formula for Mental Disorders at 38 
C.F.R. § 4.130, which provides that:

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Analysis

In a January 2004 rating decision, the Veteran was granted 
service connection for PTSD, evaluated as 30 percent 
disabling, effective October 4, 2000, under 38 C.F.R. 
§ 4.130, DC 9411.  The Veteran appealed for a higher initial 
rating.  See Fenderson, supra.

In order to meet the requirements of a 50 percent evaluation, 
the evidence must show that the Veteran's psychiatric 
condition is characterized by the symptoms listed above as 
warranting a 50 percent evaluation.

The Board notes that in addition to his in-service stressors, 
the Veteran had a post-service work-related accident which 
has contributed to his PTSD.  The Veteran noted in his 
December 2002 statement that he was being retrained for a 
different type of work, one that would not put him in 
dangerous situations, as a result of this work-related 
accident.  As the medical evidence does not differentiate 
between the symptoms which are attributable to the non-
service-connected aspects of this disability and the service-
connected aspects the Board is precluded from doing so.  See 
Mittleider v. West, 11 Vet. App.181, 182 (1988) (per curiam), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

In his October 2000 claim, the Veteran described his symptoms 
as including: nightmares, black outs, fatigue, severe 
headaches, muscle pain/muscle spasms, joint pain/popping and 
swollen joints, sudden sharp pain attacks, skin 
disorders/rashes that come and go, nervousness, sleep 
disturbances, cold sweat attacks, aggression, forgetfulness, 
and depression.  In a December 2000 statement, the Veteran 
noted that these symptoms began in 1991.

In her December 2000 letter, the Veteran's wife described her 
husband's symptoms since the war as inability to sleep 
through the night, nightmares, fitful sleep, blaming himself 
for everything, black-outs, inability to concentrate, 
inability to participate in family live, argumentative, 
constant complaints of pain, forgetfulness, attempts to 
constantly maintain control, exhaustion, lack of energy, 
depression, and loss of joy for life.

In June 2002, the Veteran underwent a VA examination in 
conjunction with his claims.  At that time, the Veteran 
complained of depression; sleep disturbances including 
nightmares, anxiety, flashbacks; memory problems; and fear.  
He also stated that he avoids contact with his fellow service 
members and American friends.  He and his wife live in a 
small German village and his social contacts are minimal.  
Objectively, the examiner noted anxiety, depression, 
flashbacks, nightmares, insecurity, irritability, diminished 
responsiveness to external surroundings, and social 
avoidance.  In summary, the doctor found:

Daily routines are present but there is pain and 
difficulty responding to stressors.  There is daily 
psychoprotective medication required since 1994.  
the past conflicts and experiences interfere still 
with the Veteran's day time thoughts and actions 
and reduce his mental and intellectual capacities, 
disturb his sleep markedly and create still 
episodes of anxiety and painful nightmares.  
Decision making is usually competent but 
counterproductive energy loss, loss of interest in 
future planning and a feeling of hopelessness and 
weakness mixed with irritability and anxiety lead 
to many discouraging results.
 
The Veteran was assigned a GARF score of 60.  It is unclear 
whether this score is the equivalent of a Global Assessment 
of Functioning (GAF) score.

In his attachment to his January 2005 Notice of Disagreement, 
the Veteran stated that his symptoms were much worse than 
originally assessed.  He described his additional symptoms 
as:

Sudden and aggressive mood changes that cloud my 
judgment and end with thought of suicide, fear and 
panic attacks, both during the day and at night 
five to six times a week with episodes that repeat 
themselves two or three times in one day and being 
easily frightened are symptoms that I deal with 
constantly.  Forgetting to pick my son up from 
school three times in one week, not being able to 
remember what it was that I went into the garage 
for, and having to re-read a paragraph a few times 
because I cannot remember how it began are very 
frustrating facts of my daily life.

Based on these symptoms, the Veteran requested an 80 percent 
evaluation in his Notice of Disagreement.  The Board notes 
that an 80 percent evaluation is not available under the 
General Rating Formula for Mental Disorders.

The Veteran has received outpatient treatment for his PTSD 
from private doctors in Germany.  The Veteran has submitted 
letters from these doctors.  The original letters, in German, 
and their translations have been associated with the C file.  
In a December 2000 letter, Dr. H.H. stated that the Veteran 
began receiving treatment for his psychiatric condition in 
March 1999.  He noted that the Veteran's symptoms included 
nightly nightmares, exhaustion, phases of mental absence, 
frequent sudden panic attacks, sleep impairments, 
nervousness, and cold sweats.  In a June 2007 letter, Dr. 
H.H. again noted that he had been treating the Veteran for 
ten years for depression related to his war experience and 
that the Veteran's treatment included daily medication.

In a December 2000 letter, Dr. S.A. noted that the Veteran 
complained of problems sleeping and nightmares.

In a January 2005 Psychiatric Findings Report, Dr. M.G. noted 
the Veteran's subjective symptoms as:
	
He is suffering from depression, lives a very 
reclusive lifestyle and does not participate in any 
festivities.  He never leaves his house.  He has no 
joy left, is also unable to share in his children's 
joy.  He is also suffering from impaired 
concentration, is very forgetful and frequently 
thinks about suicide.

Overall he feels very impaired by his mood.  Even 
sleeping is a disaster.  He keeps dreaming about 
his experiences.  His unit was fired upon by the 
Iraqis and the attacks barely missed him each time.  
He keeps reliving the Iraq war and his 
participation in his dreams.  He's been through a 
lot and is now not able to cry or be sad or 
experience joy.

He avoids watching television because he is afraid 
of seeing pictures of the war, which causes his own 
images of it to come to life.  He frequently 
(several times a week) has anxiety and panic 
attacks and also has aggressive outbursts.  He's 
been unable to handle any effective long-term 
activity in the past years.

Objectively, the Veteran's mental status was described as 
alert and oriented times three with an excessive hyperstartle 
response.  He suffers from sleep disorders, poor motivation, 
labile affect, and a lack of interests or desires.  His 
thought processes and content were normal.  He mentions 
thoughts of suicide, anhedonia, and is not experiencing joy.  
Dr. M.G. further notes that the Veteran is reclusive in 
social contact and is unable to fulfill occupational and 
other performance requirements.

A March 2007 letter from Dr. J.C. notes that the Veteran 
received treatment at her office from December 2000 to 
September 2003 for PTSD related to a work accident.  In the 
course of that treatment, the Veteran was found to have also 
experienced traumatic events during the first Gulf war.  The 
doctor notes the Veteran's wife's report of a serious change 
in the Veteran's personality after the war, but does not 
otherwise address his symptoms.  In her December 2002 
psychological assessment, Dr. J.C. noted the following 
symptoms: intrusions; stressful thoughts; intense dreams; 
chronic sleeping problems; fear of the dark; flashbacks; 
symptoms of intense fear (sweating, trembling, 
hyperventilation) when confronted with situations that remind 
him of the trauma; alcohol abuse following the war; avoidance 
of activities, locations, and people that remind him of the 
trauma; neglect of social activities; little interest is 
surroundings, including his children; feelings of social 
isolation, emptiness, and loneliness; limited affect 
accompanied by moderate depressive episode; difficulty 
acquiring hope for the future; irritability; problems 
concentrating; and hyperstartle response.  Dr. J.C. also 
noted that the Veteran underwent a CT in 1998 that had to be 
terminated because he felt taken back to his time in a tank 
during the war.  Dr. J.C. specifically noted how the 
Veteran's symptoms placed difficulties on his relationship 
with his children.

In light of the clinical findings discussed above, 
particularly those which indicate that the Veteran displayed 
symptoms of a depressed mood, nightmares, chronic sleep 
impairment, suicidal thoughts, anxiety, frequent (more than 
once a week) panic attacks, irritability, memory loss, and 
social avoidance, which have resulted in occupational and 
social impairment with reduced reliability and productivity, 
the Board finds it reasonable to conclude that the 
symptomatology associated with his PTSD more nearly the 
criteria for a 50 percent rating under Diagnostic Code 9411.   
38 C.F.R. §§ 4.3, 4.7.
.
Moreover, as noted above, the preponderance of the evidence 
does not show the Veteran's PTSD symptoms meet the criteria 
for a disability rating in excess of 50 percent.  While the 
Veteran's PTSD has resulted in occupational and social 
impairment with difficulty in establishing and maintaining 
effective work and social relationships, the evidence does 
not show the Veteran demonstrates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  Similarly, the preponderance of the 
evidence does not show that the Veteran's PTSD symptoms 
include obsessional rituals; intermittently illogical, 
obscure, or irrelevant speech; impaired ability to function 
independently, appropriately and effectively due to near-
continuous panic or depression; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  While the Veteran has social avoidance, 
particularly in the context of his compatriots, and his 
symptoms have had a negative effect on his family life, these 
symptoms do not rise to the level of an inability to 
establish and maintain effective relationships.  Likewise, 
although the January 2005 Psychiatric report states that the 
Veteran entertained suicidal thoughts, there is no indication 
that these thought progressed into a plan and this particular 
symptom is not mentioned elsewhere in the medical records or 
by the Veteran himself.  For these reasons, a 70 percent 
rating is not warranted under Diagnostic Code 9411.

Accordingly, the Board finds that the Veteran's service-
connected PTSD warrants a 50 percent, but not higher, 
throughout the pendency of this claim and appeal.  The Board 
has considered whether the Veteran is entitled to a 
"staged" rating, as the Court indicated can be done in this 
case.  See Fenderson, supra.  However, upon review of the 
record in this case, the Board finds that, at no time since 
the Veteran filed his claim for increase, in October 2000, 
has his PTSD been more disabling that as currently assigned 
under this decision.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent or indeed 
any periods of hospitalization because of the service-
connected disability in question, nor does it reflect 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the Veteran outside of the norm, or which presents an 
exceptional case where the currently assigned 50 percent 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997) (quoting Floyd 
v. Brown, 9 Vet. App. 88, 94-96 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to an initial rating of 50 percent, but no more, 
for service connected posttraumatic stress disorder (PTSD) is 
granted, at least for the period from October 4, 2000, 
subject to the provisions governing the award of monetary 
benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


